 Case 3:19-cv-00291-D Document 80 Filed 08/07/19             Page 1 of 4 PageID 98090



                             No. 3:19-CV-00291
      ______________________________________________________________

                 IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
      ______________________________________________________________

                                           In re:

                     ACIS CAPITAL MANAGEMENT, L.P., et al.,

                                         Debtors.

                               ***************

                 HIGHLAND CAPITAL MANAGEMENT, L.P., et al.,
                               Appellants,

                                            vs.

                   ROBIN PHELAN, CHAPTER 11 TRUSTEE, et al.,
                                  Appellees.
   __________________________________________________________________

               STATEMENT OF ISSUES BY APPELLANTS
        HIGHLAND CAPITAL MANAGEMENT, L.P., and NEUTRA LTD.
   __________________________________________________________________


       Appellants Highland Capital Management, L.P., and Neutra Ltd. state these issues

for the appeal of the Opinion affirming the bankruptcy court’s orders and rulings of

January 31, 2019 [Doc. 75] and the Judgment affirming the bankruptcy court’s orders and

rulings of January 31, 2019 [Doc. 76]:

       1.     Did the bankruptcy court err in denying the debtors’ motion to dismiss the

involuntary petitions for lack of subject matter jurisdiction (or, alternatively, in denying

their motion to compel arbitration)?

                                             1
 Case 3:19-cv-00291-D Document 80 Filed 08/07/19             Page 2 of 4 PageID 98091



       2.     Did the bankruptcy court err in addressing the confirmation of the proposed

plan of reorganization while an appeal of the Orders for Relief was pending (an appeal

that would resolve issues material to confirmation)?

       3.     Did the bankruptcy court err in ruling that the Chapter 11 Trustee satisfied

the requirements of 11 U.S.C. §§ 1129(a)(3), 1129(a)(5), and 1129(b) for confirming the

plan of reorganization?

       4.     Did the bankruptcy court abuse its discretion in approving the temporary

plan injunction as part of the plan? This issue includes the following:

    Did the court have jurisdiction to confirm a plan of reorganization premised on an

       “asset freeze” injunction designed to protect the debtor’s interest in avoiding a

       purported fraudulent transfer of a contract to non-creditors when the court has no

       authority to render a final judgment on the fraudulent transfer claim?

    Did the court err in confirming a plan premised on an injunction that—instead of

       maintaining the status quo—grants the debtor control over property that does not

       belong to the estate, eliminates the debtor’s fiduciary duties, and grants the debtor

       rights beyond the contract rights that could be recovered on the fraudulent-transfer

       claim in the underlying adversary proceeding?

    Did the Chapter 11 Trustee, the party seeking the injunction, prove all four factors

       needed to establish the right to an injunction?

       5.     Are the bankruptcy court’s findings of fact issued in support of the above

rulings clearly erroneous?



                                             2
 Case 3:19-cv-00291-D Document 80 Filed 08/07/19   Page 3 of 4 PageID 98092



Respectfully submitted,

/s/ Holland N. O’Neil
Holland N. O’Neil                    Michael K. Hurst
Texas Bar No. 14864700               Texas Bar No. 10316310
honeil@foley.com                     mhurst@lynnllp.com
Jason B. Binford                     David S. Coale
Texas Bar No. 24045499               Texas Bar No. 00787255
jbinford@foley.com                   dcoale@lynnllp.com
Stacy R. Obenhaus                    Lynn Pinker Cox & Hurst LLP
Texas Bar No. 15161570               2100 Ross Avenue, Ste. 2700
sobenhaus@foley.com                  Dallas, Texas 75201
Debbie E. Green                      Tel: 214.981.3800
Texas Bar No. 24059852               Fax: 214.981.3839
dgreen@foley.com
Foley & Lardner LLP
2021 McKinney Avenue, Ste. 1600
Dallas, Texas 75201
Tel: 214.999.3000
Fax: 214.999.4667

 COUNSEL FOR HIGHLAND CAPITAL MANAGEMENT, L.P., and NEUTRA LTD.




                                     3
           Case 3:19-cv-00291-D Document 80 Filed 08/07/19           Page 4 of 4 PageID 98093



                                       CERTIFICATE OF SERVICE
                   I certify that on August 7, 2019, a copy of this document was served through the

        court’s ECF system on counsel below:

        Mark M. Maloney                                Rakhee V. Patel
        Ashley C. Parrish                              Phillip L. Lamberson
        Rebecca T. Matsumura                           Annmarie A. Chiarello
        King & Spalding LLP                            Jason Enright
        1180 Peachtree Street NE                       Winstead PC
        Atlanta, Georgia 30309                         500 Winstead Building
        mmaloney@kslaw.com                             2728 N. Harwood Street
        aparrish@kslaw.com                             Dallas, Texas 75201
        rmatsumura@kslaw.com                           rpatel@winstead.com
                                                       plamberson@winstead.com
        Brian Patrick Shaw Jr.                         achiarello@winstead.com
        Rogge Dunn Group PC                            jenright@winstead.com
        500 N. Akard, Suite 1900
        Dallas, Texas 75201
        shaw@roggedunngroup.com




        /s/ Stacy R. Obenhaus
        Stacy R. Obenhaus




                                                       4
4812-3825-9359.2
